 

Exhibit 10.1

 

AMENDMENT AND RATIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS

 

THIS AMENDMENT AND RATIFICATION OF CREDIT AGREEMENT AND OTHER LOAN DOCUMENTS
(this “Agreement”) is entered into on June 23, 2017, by ENVIROSTAR, INC., a
Delaware corporation (the “Borrower”), STEINER-ATLANTIC CORP., a Florida
corporation (“Steiner”), DRYCLEAN USA LICENSE CORP., a Florida corporation
(“Dryclean USA”), WESTERN STATE DESIGN, INC., a Delaware corporation (“Western
State”; Steiner, Dryclean USA and Western State, collectively, the “Original
Guarantor”), and MARTIN-RAY LAUNDRY SYSTEMS, INC., a Delaware corporation
(“Martin”) (Original Guarantor and Martin, individually and/or collectively, the
“Guarantor”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (the “Bank”).

 

RECITALS:

 

A.           Borrower requested and Bank agreed to make a term loan in the
amount of $5,000,000.00 (the “Term Loan”) to Borrower, as evidenced by that
certain Term Note dated as of October 7, 2016 from Borrower in favor of Bank in
the original principal amount of $5,000,000.00 (the “Term Note”), which Term
Note is secured by that certain Security Agreement: Business Assets dated as of
October 7, 2016 from Borrower and Original Guarantor in favor of Bank (as the
same may be amended or modified from time to time, the “Security Agreement”).

 

B.           Borrower also requested and Bank agreed to issue a line of credit
in the amount of $15,000,000.00 (the “Line of Credit”) to Borrower, as evidenced
by that certain Line of Credit Note dated as of October 7, 2016 from Borrower in
favor of Bank in the original principal amount of $15,000,000.00 (the “Line of
Credit Note”; and together with the Term Note, as each of the same may be
amended or modified from time to time, individually and/or collectively, the
“Note”), which Line of Credit Note is secured by the Security Agreement.

 

C.           As additional security for the Note, each Original Guarantor
executed and delivered to Bank those certain Continuing Guaranty agreements
dated as of October 7, 2016 (as each of the same may be amended or modified from
time to time, individually and/or collectively, the “Original Guaranty”).

 

D.           In connection with the execution of the Note and the Security
Agreement, Borrower and Bank entered into that certain Credit Agreement dated as
of October 7, 2016 (as the same may be amended or modified from time to time,
the “Credit Agreement”).

 

E.           In connection with the execution of this Agreement, which adds
Martin as a co-guarantor under the Loan, Martin is executing and delivering to
Bank (i) that certain Continuing Guaranty dated as of even date herewith in
favor of Bank (as the same may be amended or modified from time to time, the
“Martin Guaranty”), and (ii) that certain Security Agreement: Business Assets in
favor of Bank, which secures Martin’s obligations under the Martin Guaranty and
the other Loan Documents (as defined below) (as the same may be amended or
modified from time to time, the “Martin Security Agreement”).

 

F.           The Note, the Credit Agreement, as modified by this Agreement, the
Security Agreement, the Original Guaranty, the Martin Guaranty, the Martin
Security Agreement, and all other documents executed by Borrower and Guarantor
in connection with the Loan are hereinafter referred to collectively as the
“Loan Documents.” Capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Loan Documents.

 

G.           Bank is willing to modify the Loan and add Martin as a guarantor
under the Term Loan and the Line of Credit (collectively, the “Loan”), provided
that Borrower and Guarantor give Bank the representations, assurances and other
agreements hereinafter set forth.

 



 

 

 

WITNESSETH :

 

In consideration of Bank's continued extension of credit and the agreements
contained herein, the parties agree as follows:

 

1.          The Recitals contained hereinabove are true and correct and are made
a part hereof.

 

2.          Martin is hereby added as a guarantor under the Loan. All references
in the Credit Agreement and other Loan Documents to the “Guarantor” shall now
include Martin.

 

3.          All references to the “Loan Documents” in the Credit Agreement and
other Loan Documents shall now include the Martin Guaranty and the Martin
Security Agreement.

 

4.          Borrower acknowledges, represents and confirms to Bank that: (i) the
Loan Documents are valid and binding upon Borrower and are enforceable in
accordance with the terms thereof; (ii) all of the terms, covenants, conditions,
representations, warranties and agreements contained in the Loan Documents are
hereby ratified and confirmed in all respects; (iii) there are no defenses,
set-offs, counterclaims, cross-actions or equities in favor of Borrower to or
against the enforcement of the Note or any other Loan Document; (iv) no payments
of interest or any other charges have been made to Bank or paid by Borrower in
connection with any indebtedness evidenced by the Note which would result in the
computation or earning of interest in excess of the maximum rate of interest
which is legally permitted under the laws of the State of Florida or federal
law, in effect from time to time, whichever is the highest; (v) Bank is under no
obligation to further amend or modify the Loan Documents; and (vi) no default
now exists under the Loan Documents.

 

5.          Guarantor represents and warrants unto Bank that: (i) the Guaranty
and all other documents executed by Guarantor in connection with the Loan are
valid and binding obligations of Guarantor, enforceable in accordance with their
terms; (ii) the Loan Documents, as modified herein, shall continue to be
guaranteed by Guarantor pursuant to the terms of each Guaranty; (iii) all of the
terms, covenants, conditions, representations, warranties and agreements
contained in the Guaranty are hereby ratified and confirmed in all respects; and
(iv) no oral representations, statements, or inducements have been made by Bank
with respect to the Guaranty or any other Loan Document.

 

6.          Except as amended by this Agreement and the documents executed in
connection herewith, no term or condition of the Loan or the other Loan
Documents shall be modified and the same shall remain in full force and effect;
provided, however, if any provision of this Agreement is in conflict with, or
inconsistent with, any provision in the Loan Documents, then the provision
contained in this Agreement shall govern and control.

 

7.          This Agreement shall be binding upon, and shall inure to the benefit
of, the respective successors and assigns of the parties hereto.

 

8.          This Agreement may be executed in one or more counterparts, each of
which shall be deemed an original. Said counterparts shall constitute but one
and the same instrument and shall be binding upon each of the undersigned
individually as fully and completely as if all had signed but one instrument so
that the joint and several liability of each of the undersigned shall be
unaffected by the failure of any of the undersigned to execute any or all of
said counterparts.

 

9.          AS A MATERIAL INDUCEMENT FOR BANK TO EXECUTE THIS AGREEMENT,
BORROWER AND GUARANTOR DO HEREBY RELEASE, WAIVE, DISCHARGE, COVENANT NOT TO SUE,
ACQUIT, SATISFY AND FOREVER DISCHARGE BANK ITS OFFICERS, DIRECTORS, EMPLOYEES,
AND AGENTS AND ITS AFFILIATES AND ASSIGNS FROM ANY AND ALL LIABILITY, CLAIMS,
COUNTERCLAIMS, DEFENSES, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
AGREEMENTS, PROMISES AND DEMANDS WHATSOEVER IN LAW OR IN EQUITY WHICH BORROWER
OR GUARANTOR EVER HAD, NOW HAS, OR WHICH ANY PERSONAL REPRESENTATIVE, SUCCESSOR,
HEIR OR ASSIGN OF BORROWER OR GUARANTOR HEREAFTER CAN, SHALL OR MAY HAVE AGAINST
BANK, ITS OFFICERS, DIRECTORS, EMPLOYEES, AND AGENTS, AND ITS AFFILIATES AND
ASSIGNS, FOR, UPON OR BY REASON OF THE LOAN THROUGH THE DATE THAT THIS AGREEMENT
IS EXECUTED. BORROWER AND GUARANTOR FURTHER EXPRESSLY AGREE THAT THE FOREGOING
RELEASE AND WAIVER AGREEMENT IS INTENDED TO BE AS BROAD AND INCLUSIVE AS
PERMITTED BY THE LAWS OF THE STATE OF FLORIDA.

 



 Page 2 

 

 

10.         ARBITRATION.

 

(a)          Arbitration. The parties hereto agree, upon demand by any party, to
submit to binding arbitration all claims, disputes and controversies between or
among them (and their respective employees, officers, directors, attorneys, and
other agents), whether in tort, contract or otherwise in any way arising out of
or relating to (i) any credit subject hereto, or any of the Loan Documents, and
their negotiation, execution, collateralization, administration, repayment,
modification, extension, substitution, formation, inducement, enforcement,
default or termination; or (ii) requests for additional credit.

 

(b)          Governing Rules. Any arbitration proceeding will (i) proceed in a
location in Broward County, Florida selected by the American Arbitration
Association (“AAA”); (ii) be governed by the Federal Arbitration Act (Title 9 of
the United States Code), notwithstanding any conflicting choice of law provision
in any of the documents between the parties; and (iii) be conducted by the AAA,
or such other administrator as the parties shall mutually agree upon, in
accordance with the AAA’s commercial dispute resolution procedures, unless the
claim or counterclaim is at least $1,000,000.00 exclusive of claimed interest,
arbitration fees and costs in which case the arbitration shall be conducted in
accordance with the AAA’s optional procedures for large, complex commercial
disputes (the commercial dispute resolution procedures or the optional
procedures for large, complex commercial disputes to be referred to herein, as
applicable, as the “Rules”). If there is any inconsistency between the terms
hereof and the Rules, the terms and procedures set forth herein shall control.
Any party who fails or refuses to submit to arbitration following a demand by
any other party shall bear all costs and expenses incurred by such other party
in compelling arbitration of any dispute. Nothing contained herein shall be
deemed to be a waiver by any party that is a bank of the protections afforded to
it under 12 U.S.C. §91 or any similar applicable state law.

 

(c)          No Waiver of Provisional Remedies, Self-Help and Foreclosure. The
arbitration requirement does not limit the right of any party to (i) foreclose
against real or personal property collateral; (ii) exercise self-help remedies
relating to collateral or proceeds of collateral such as setoff or repossession;
or (iii) obtain provisional or ancillary remedies such as replevin, injunctive
relief, attachment or the appointment of a receiver, before during or after the
pendency of any arbitration proceeding. This exclusion does not constitute a
waiver of the right or obligation of any party to submit any dispute to
arbitration or reference hereunder, including those arising from the exercise of
the actions detailed in sections (i), (ii) and (iii) of this paragraph.

 

(d)          Arbitrator Qualifications and Powers. Any arbitration proceeding in
which the amount in controversy is $5,000,000.00 or less will be decided by a
single arbitrator selected according to the Rules, and who shall not render an
award of greater than $5,000,000.00. Any dispute in which the amount in
controversy exceeds $5,000,000.00 shall be decided by majority vote of a panel
of three arbitrators; provided however, that all three arbitrators must actively
participate in all hearings and deliberations. The arbitrator will be a neutral
attorney licensed in the State of Florida or a neutral retired judge of the
state or federal judiciary of Florida, in either case with a minimum of ten
years experience in the substantive law applicable to the subject matter of the
dispute to be arbitrated. The arbitrator will determine whether or not an issue
is arbitratable and will give effect to the statutes of limitation in
determining any claim. In any arbitration proceeding the arbitrator will decide
(by documents only or with a hearing at the arbitrator's discretion) any
pre-hearing motions which are similar to motions to dismiss for failure to state
a claim or motions for summary adjudication. The arbitrator shall resolve all
disputes in accordance with the substantive law of Florida and may grant any
remedy or relief that a court of such state could order or grant within the
scope hereof and such ancillary relief as is necessary to make effective any
award. The arbitrator shall also have the power to award recovery of all costs
and fees, to impose sanctions and to take such other action as the arbitrator
deems necessary to the same extent a judge could pursuant to the Federal Rules
of Civil Procedure, the Florida Rules of Civil Procedure or other applicable
law. Judgment upon the award rendered by the arbitrator may be entered in any
court having jurisdiction. The institution and maintenance of an action for
judicial relief or pursuit of a provisional or ancillary remedy shall not
constitute a waiver of the right of any party, including the plaintiff, to
submit the controversy or claim to arbitration if any other party contests such
action for judicial relief.

 



 Page 3 

 

 

(e)          Discovery. In any arbitration proceeding, discovery will be
permitted in accordance with the Rules. All discovery shall be expressly limited
to matters directly relevant to the dispute being arbitrated and must be
completed no later than 20 days before the hearing date. Any requests for an
extension of the discovery periods, or any discovery disputes, will be subject
to final determination by the arbitrator upon a showing that the request for
discovery is essential for the party's presentation and that no alternative
means for obtaining information is available.

 

(f)           Class Proceedings and Consolidations. No party hereto shall be
entitled to join or consolidate disputes by or against others in any
arbitration, except parties who have executed any Loan Document, or to include
in any arbitration any dispute as a representative or member of a class, or to
act in any arbitration in the interest of the general public or in a private
attorney general capacity.

 

(g)          Payment Of Arbitration Costs And Fees. The arbitrator shall award
all costs and expenses of the arbitration proceeding.

 

(h)          Miscellaneous. To the maximum extent practicable, the AAA, the
arbitrators and the parties shall take all action required to conclude any
arbitration proceeding within 180 days of the filing of the dispute with the
AAA. No arbitrator or other party to an arbitration proceeding may disclose the
existence, content or results thereof, except for disclosures of information by
a party required in the ordinary course of its business or by applicable law or
regulation. If more than one agreement for arbitration by or between the parties
potentially applies to a dispute, the arbitration provision most directly
related to the Loan Documents or the subject matter of the dispute shall
control. This arbitration provision shall survive termination, amendment or
expiration of any of the Loan Documents or any relationship between the parties.

 

11.        Waiver of Bankruptcy Stay. BORROWER AND GUARANTOR HEREBY AGREE, IN
CONSIDERATION OF THE RECITALS AND MUTUAL COVENANTS CONTAINED HEREIN, AND FOR
OTHER GOOD AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE
HEREBY ACKNOWLEDGED, THAT IN THE EVENT THAT BORROWER OR GUARANTOR SHALL FILE
WITH ANY BANKRUPTCY COURT OF COMPETENT JURISDICTION OR BE THE SUBJECT OF ANY
PETITION UNDER TITLE 11 OF THE UNITED STATES CODE THE AUTOMATIC STAY IMPOSED BY
SECTION 362 OF TITLE 11 OF THE UNITED STATES CODE IS WAIVED, AND SUCH WAIVER
CONSTITUTES “CAUSE” PURSUANT TO 11 U.S.C. SECTION 362(d)(1) FOR THE IMMEDIATE
LIFTING OF THE AUTOMATIC STAY IN FAVOR OF BANK, AND BORROWER AND GUARANTOR
HEREBY KNOWINGLY AND IRREVOCABLY WAIVE ALL DEFENSES AND OBJECTIONS TO SUCH
LIFTING OF THE AUTOMATIC STAY.

 

[CONTINUES ON THE FOLLOWING PAGE]

 

 Page 4 

 

 

IN WITNESS WHEREOF, the undersigned have signed and sealed this Agreement on
June 23, 2017.

 

  BORROWER:       ENVIROSTAR, INC., a Delaware corporation         By: /s/ Henry
M. Nahmad     Henry M. Nahmad, President         GUARANTOR:      
STEINER-ATLANTIC CORP., a Florida corporation         By: /s/ Michael Steiner  
  Michael Seiner, President         DRYCLEAN USA LICENSE CORP., a Florida
corporation         By: /s/ Michael Steiner     Michael Seiner, President      
  WESTERN STATE DESIGN, INC., a Delaware corporation         By: /s/ Henry M.
Nahmad     Henry M. Nahmad, President         MARTIN-RAY LAUNDRY SYSTEMS, INC.,
a
Delaware corporation         By: /s/ Henry M. Nahmad     Henry M. Nahmad,
President         BANK:       WELLS FARGO BANK, NATIONAL ASSOCIATION         By:
/s/ Matthew J. Rapoport     Matthew J. Rapoport, Vice President

 



 Page 5 

